DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,343,261. Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of the present application and claim 1 of US 11,343,261 as exemplary, the claims may be compared as follows:

Claim 1 of the present application
Claim 1 of US 11,343,261
1. A method comprising:

receiving a packet comprising one or more metadata elements generated based on security measurements from one or more nodes along a path of the packet;

determining a validity of the one or more metadata elements based on at least one of a comparison of one or more values in the one or more metadata elements with one or more expected values calculated for the one or more metadata elements, one or more signatures in the one or more metadata elements, and timing information associated with the one or more metadata elements; and

based on the one or more metadata elements, determining whether a node from the one or more nodes comprises a compromised node, wherein at least one of a data element in the one or more metadata elements and the one or more signatures in the one or more metadata elements are generated by one or more trusted execution environments (TEE) or one or more platform modules (TPMs) implemented by the node or one or more cryptoprocessors implemented by the node.
1. A method comprising: 

receiving a packet comprising one or more metadata elements generated based on security measurements from a plurality of nodes along a path of the packet; 

determining a validity of the one or more metadata elements based on at least one of a comparison of one or more values in the one or more metadata elements with one or more expected values calculated for the one or more metadata elements, one or more signatures in the one or more metadata elements, and timing information associated with the one or more metadata elements; and 

based on the one or more metadata elements, determining whether the packet traversed any compromised nodes along the path of the packet, wherein at least one of a data element in the one or more metadata elements and the one or more signatures in the one or more metadata elements are generated by one or more Trusted Platform Modules (TPMs) implemented by one or more nodes from the plurality of nodes or one or more cryptoprocessors implemented by the one or more nodes, and 

wherein the security measurements comprise at least one of a hardware integrity measurement, a runtime integrity measurement, a firmware integrity measurement, a software integrity measurement, information identifying what software has been loaded at the plurality of nodes, a respective sequence of software loaded at the plurality of nodes, and any operating system changes at the plurality of nodes.



As can be seen in the above comparison, claim 1 of US 11,343,261 anticipates claim 1 of the present application. Because the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Accordingly, claim 1 is rejected under nonstatutory double patenting. Claims 9 and 17 recite subject matter comparable to claim 1 and accordingly the same analysis is applicable. Dependent claims 2-8, 10-16, and 18-20 are rejected at least by virtue of dependency upon rejected claims 1, 9, and 17. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 17 recite “…platform modules (TPMs)…” while dependent claims 8 and 16 recite “…Trusted Platform Module (TPM)…” As a trusted platform module (TPM) has an accepted meaning known in the art, it is unclear whether or not independent claims 1, 9, and 17 refer to this entity or a “platform module” that doesn’t necessarily have the characteristics of trusted platform module (TPM). Accordingly, one skilled in the art would have been confounded as to the scope of the claims. 
Examiner has interpreted the claimed “platform modules (TPMs)” as Trusted Platform Modules (TPMs) for the purpose of examination under 35 USC § 103. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9, 11-13, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dara et al. (US 2016/0315921), hereafter “Dara,” in view of Boutnaru (US 2019/0199533), and further in view of Jin et al. (US 2015/0244717), hereafter “Jin.”
Regarding claim 1, Dara teaches a method comprising:
receiving a packet comprising one or more metadata elements generated based on security measurements from one or more nodes along a path of the packet (Dara: par 0042 [Each packet may be inserted with a metadata field that includes a RND field, a SEQ field, and a VERIFY field…]; 0044 […the SEQ field value may be at least in part based on a timestamp…]);
determining a validity of the one or more metadata elements based on at least one of a comparison of one or more values in the one or more metadata elements with one or more expected values calculated for the one or more metadata elements (Dara: par 0048), one or more signatures in the one or more metadata elements (Dara: par 0051 […each network node uses its piece of the cryptographic secret to leave a signature as part of the verification information in the packet.]), and timing information associated with the one or more metadata elements (Dara: par 0044).	Dara does not explicitly teach: 	based on the one or more metadata elements, determining whether a node from the one or more nodes comprises a compromised node, wherein at least one of a data element in the one or more metadata elements and the one or more signatures in the one or more metadata elements are generated by one or more trusted execution environments (TEE) or one or more platform modules (TPMs) implemented by the node or one or more cryptoprocessors implemented by the node. 	Boutnaru teaches: 	based on one or more metadata elements, determining whether a packet traversed any compromised nodes along the path of the packet (Boutnaru: par 0038, 0042). 	It would have been obvious to one of ordinary skill to utilize the techniques of Boutnaru to determine whether the packet traversed any compromised nodes with predictable results. One would be motivated to make the combination to provide the benefit of informing administrators of potential problems with the path so that they can be corrected. A high likelihood of success is anticipated given that both Boutnaru and Dara disclose systems for path validation using digital signatures. In view of this substantial similarity it would have been readily apparent that the various beneficial features of Boutnaru could have been implemented within the Dara system with predictable results and a beneficial effect.	Dara-Boutnaru does not explicitly teach: 	wherein at least one of a data element in the one or more metadata elements and the one or more signatures in the one or more metadata elements are generated by one or more trusted execution environments (TEE) or one or more platform modules (TPMs) implemented by the node or one or more cryptoprocessors implemented by the node. 

Jin teaches: 	wherein at least one of a data element in one or more metadata elements and one or more signatures in the one or more metadata elements are generated by one or more trusted execution environments (TEE) or one or more platform modules (TPMs) implemented by the node or one or more cryptoprocessors implemented by the node (Jin: par 0048, 0049). 	It would have been obvious to one of ordinary skill in the art to utilize a TPM add metadata and signatures to packets in the Dara-Boutnaru system with predictable results. One would be motivated to make the combination to provide the predictable benefit of enhancing the security of the system using the hardware based security functionality of TPMs. One would further be motivated to make the combination because it would have been apparent that any of a variety of devices could have been utilized to augment the packets of Dara-Boutnaru with metadata and signatures. Accordingly, performing these processes utilizing a TPM would have amounted to simple substitution of one known element for another with predictable results. 

Regarding claim 3, the method of claim 1, wherein the one or more metadata elements comprise the security measurements or one or more hash values representing the security measurements (Dara: par 0060; Boutnaru: 440 of FIG. 4).

Regarding claim 4, the method of claim 1, wherein the one or more metadata elements comprise node integrity metadata generated based on respective node integrity information from each of the one or more nodes, the respective node integrity information being generated based on a respective security measurement from each of the one or more nodes (Dara: par 0060, 0061; Boutnaru: par 0041).

Regarding claim 5, the method of claim 1, further comprising:	updating a verification digest in the one or more metadata elements in the packet to yield an updated verification digest, the verification digest being updated based on a hash of at least one security measurement associated with the node (Dara: par 0060, 0061; Boutnaru: par 0041). 

Regarding claim 7, the method of claim 1, wherein the one or more metadata elements comprise one or more nonce values associated with the one or more nodes (Dara: par 0042 [The SEQ field may contain a number and/or a timestamp generated at the ingress node.]). 

Regarding claim 9, a system comprising: 	one or more processors (Dara: par 0116); and 	memory having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to (Dara: par 0116):	receive a packet comprising one or more metadata elements generated based on security measurements from one or more nodes along a path of the packet (Dara: par 0042 [Each packet may be inserted with a metadata field that includes a RND field, a SEQ field, and a VERIFY field…]; 0044 […the SEQ field value may be at least in part based on a timestamp…]);	determine a validity of the one or more metadata elements based on at least one of a comparison of one or more values in the one or more metadata elements with one or more expected values calculated for the one or more metadata elements (Dara: par 0048), one or more signatures in the one or more metadata elements (Dara: par 0051 […each network node uses its piece of the cryptographic secret to leave a signature as part of the verification information in the packet.]), and timing information associated with the one or more metadata elements (Dara: par 0044); and 	based on the one or more metadata elements, determine whether a node from the one or more nodes comprises a compromised node (Boutnaru: par 0038, 0042), wherein at least one of a data element in the one or more metadata elements and the one or more signatures in the one or more metadata elements are generated by one or more trusted execution environments (TEE) or one or more platform modules (TPMs) implemented by the node or one or more cryptoprocessors implemented by the node (Jin: par 0048, 0049).

Regarding claim 11, the system of claim 9, wherein the one or more metadata elements comprise the security measurements or one or more hash values representing the security measurements (Dara: par 0060; Boutnaru: 440 of FIG. 4). 

Regarding claim 12, the system of claim 9, wherein the one or more metadata elements comprise node integrity metadata generated based on respective node integrity information from each of the one or more nodes, the respective node integrity information being generated based on a respective security measurement from each of the one or more nodes (Dara: par 0060, 0061; Boutnaru: par 0041). 

Regarding claim 13, the system of claim 9, wherein the memory comprises instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to: 	update a verification digest in the one or more metadata elements in the packet to yield an updated verification digest, the verification digest being updated based on a hash of at least one security measurement associated with the node (Dara: par 0060, 0061; Boutnaru: par 0041). 

Regarding claim 15, the system of claim 9, wherein the one or more metadata elements comprise one or more nonce values associated with the one or more nodes (Dara: par 0042 [The SEQ field may contain a number and/or a timestamp generated at the ingress node.]). 

Regarding claim 17, a non-transitory computer-readable storage medium having stored thereon instructions which, when executed by one or more processors, cause the one or more processors to (Dara: par 0116):	receive a packet comprising one or more metadata elements generated based on security measurements from one or more nodes along a path of the packet (Dara: par 0042 [Each packet may be inserted with a metadata field that includes a RND field, a SEQ field, and a VERIFY field…]; 0044 […the SEQ field value may be at least in part based on a timestamp…]);	determine a validity of the one or more metadata elements based on at least one of a comparison of one or more values in the one or more metadata elements with one or more expected values calculated for the one or more metadata elements (Dara: par 0048), one or more signatures in the one or more metadata elements (Dara: par 0051 […each network node uses its piece of the cryptographic secret to leave a signature as part of the verification information in the packet.]), and timing information associated with the one or more metadata elements (Dara: par 0044); and 	based on the one or more metadata elements, determine whether a node from the one or more nodes comprises a compromised node (Boutnaru: par 0038, 0042), wherein at least one of a data element in the one or more metadata elements and the one or more signatures in the one or more metadata elements are generated by one or more trusted execution environments (TEE) or one or more platform modules (TPMs) implemented by the node or one or more cryptoprocessors implemented by the node (Jin: par 0048, 0049).

Regarding claim 19, the non-transitory computer-readable storage medium of claim 17, wherein the one or more metadata elements comprise the security measurements or one or more hash values representing the security measurements (Dara: par 0060; Boutnaru: 440 of FIG. 4).

Regarding claim 20, the non-transitory computer-readable storage medium of claim 17, wherein the one or more metadata elements comprise node integrity metadata generated based on respective node integrity information from each of the one or more nodes, the respective node integrity information being generated based on a respective security measurement from each of the one or more nodes (Dara: par 0060, 0061; Boutnaru: par 0041).

Claims 6, 8, 14, and 16 are rejected as being unpatentable over Dara et al. (US 2016/0315921), hereafter “Dara,” in view of Boutnaru (US 2019/0199533), further in view of Jin et al. (US 2015/0244717), and further in view of Ward et al. (US 2017/0111209).
Regarding claim 6, Dara-Boutnaru-Jin does not teach the method of claim 1, wherein the one or more metadata elements are included in an In-Situ Operations, Administration, and Maintenance (IOAM) data field on the packet, an Inband Network Telemetry packet header associated with the packet, an Inband Flow Analyzer (IFA) header associated with the packet, or a header associated with an In-situ Flow Information Telemetry service used to transmit the packet, the IOAM data field being associated with an IOAM trace option or an IOAM proof-of-transit (POT) option. 	Ward teaches: 	wherein one or more metadata elements are included in an In-Situ Operations, Administration, and Maintenance (IOAM) data field on the packet, an Inband Network Telemetry packet header associated with the packet, an Inband Flow Analyzer (IFA) header associated with the packet, or a header associated with an In-situ Flow Information Telemetry service used to transmit the packet (Ward: par 0055), the IOAM data field being associated with an IOAM trace option or an IOAM proof-of-transit (POT) option (Ward: par 0066).	It would have been obvious to one of ordinary skill in the art to implement the IOAM packet tracing functionality of Ward within the Dara-Boutnaru-Jin system with predictable results. One would be motivated to make the combination in view of the explicit suggestion in paragraph 0099 of Dara that the IOAM protocol may be utilized with the system. One would further be motivated to make the combination because it would have been apparent that any of a variety of path tracing methods could have been utilized within the Dara-Boutnaru-Jin system and therefore implementing the techniques of Ward within the Dara-Boutnaru-Jin system would have amounted to simple substitution of one known element for another with predictable results. One would further be motivated to make the combination because in view of the substantial similarity of the references it would have been apparent to one of ordinary skill that various beneficial features of Ward could have been implemented within the Dara-Boutnaru system with predictable results and a beneficial effect.

Regarding claim 8, the method of claim 1, wherein the timing information associated with the one or more metadata elements comprises at least one of a respective timestamp associated with each of the one or more nodes, one or more Time-Based Uni-Directional Attestation (TUDA) sync tokens, one or more Trusted Platform Module (TPM) counters, and one or more packet trace timestamps defined by an In-Situ Operations, Administration, and Maintenance telemetry scheme (Ward: par 0055, 0073). 

Regarding claim 14, the system of claim 9, wherein the one or more metadata elements are included in an In- Situ Operations, Administration, and Maintenance (IOAM) data field on the packet, an Inband Network Telemetry packet header associated with the packet, an Inband Flow Analyzer (IFA) header associated with the packet, or a header associated with an In-situ Flow Information Telemetry service used to transmit the packet, the IOAM data field being associated with an IOAM trace option or an IOAM proof-of-transit (POT) option (Ward: par 0066).

Regarding claim 16, the system of claim 9, wherein the timing information associated with the one or more metadata elements comprises at least one of a respective timestamp associated with each of the one or more nodes, one or more Time-Based Uni-Directional Attestation (TUDA) sync tokens, one or more Trusted Platform Module (TPM) counters, and one or more packet trace timestamps defined by an In-Situ Operations, Administration, and Maintenance telemetry scheme (Ward: par 0055, 0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454